Title: From George Washington to Henry Lee, Jr., 18 June 1786
From: Washington, George
To: Lee, Henry Jr.



My dear Sir,
Mount Vernon 18th June 1786

Under cover of your favor of the 21st of April, which came duly to hand, was a letter from Arthur Young Esqr. (author of

the tours thro’ G. Britain and Ireland, with observations on the husbandry of those Kingdoms) informing me that he had sent me a compleat sett of all his works. As these have never yet come to hand, nor any advice of them, you would do me a favor (if you can recollect of whom you received the letter) by enquiring whether, or not, it was accompanied with a parcel. Mr Young in his letter to me says, these books were sent to the care of Mr Athawes, Mercht of London; but why Mr Athawes should send the letter without the parcel—or either by way of New York—I cannot easily conceive, as there are vessels from London passing my door (the situation of which is well known to him) every day.
The Winter & spring have been exceedingly opposed to our works at the Great Falls—The incessant rains often preventing, and at all times retarding, the removal of earth. The latter rains in May, which were continual for more than 20 days, have produced very calamitous effects in this Country; Half the Wheat (some say a great deal more) and 3/4ths of the rye, are blasted; and the ground surcharged to that degree with Water, as to have rendered plowing impracticable; which has involved the Indian corn that did come up so deeply in weeds & grass as to exhibit a melancholy prospect in level lands of this crop also.
The advantages with which the inland navigations of the rivers Potomack & James are pregnant, must strike every mind that reasons upon the subject; but there is, I perceive, a diversity of sentiment respecting the benefits, & the consequences which may flow from the free, & immediate use of the Mississipi. My opinion of this matter has been uniformly the same, & no light, in which I have been able to consider the subject, is likely to change it. It is, ⟨neither to⟩ relinquish, nor to push our claims to the navigation; but in the meanwhile to open all the communications which nature has afforded, between the Atlantic States and the Western territory, & to encourage the use of them to the utmost. In my judgment it is a matter of very serious concern to the well being of the former, to make it the interest of the latter to trade with them; without which, the ties of consanguinity which are weakening every day, will soon be no band; and we shall be no more a few years hence to the Inhabitants of that Country than the Spaniards or British are to them at this day; perhaps not so much—because commercial connections it is well known introduce others; and united, are difficult to be broken.

With the Spaniards these must take place, if the navigation of the Mississipi is opened. Clear I am that it would be for the interest of the western settlers as low down the Ohio as the big Kanhawa, & back to the Lakes, to bring their produce through one of the channels I have mentioned; but the way must be cleared, made easy, ⟨& obvious⟩ to them or else the ease with which people ⟨glide⟩ down the stream, will give a different bias to their thinking & acting. ⟨Whene⟩ver the New States become so populous, and so extended to the Westward as really to need it, there is no power that can deprive them of the use of the Mississipi. Why then should we, prematurely, urge a matter which is disagreeable to others, and may be attended with embarrassing consequences, if it is our interest to let it sleep? It may require some management to quiet the restless & impetuous spirits of Kentucke (of whose conduct I am more apprehensive in this business than I am of all the opposition that will be given by the Spaniards).
Mrs Washington & George & his wife join me in compliments & good wishes for Mrs Lee & yourself. With very great esteem & regard I am Dr Sir Yr affecte Hble Servt

Go: Washington


I will thank you for your care of the inclosed.

